              Case 21-04003-KKS      Doc 16     Filed 07/02/21   Page 1 of 3




                   UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


In re: Anneli Nystrand, Debtor                   ADV. Proc. No.: 21-04003-KKS


Anneli Nystrand

              Plaintiff,
v.

Kingdom of Sweden.

          Defendant.
____________________________/

JOINT REPORT BY PLAINTIFF AND COUNSEL FOR DEFENDANT ON
 THE COURT’S INITIAL SCHEDULING ORDER DATED MAY 19, 2021

        Plaintiff, Anneli Nystrand, and Defendant, Kingdom of Sweden, (hereinafter

“Parties”), jointly file this Report pursuant to the May 19, 2021 Initial Scheduling

Order, and state as follows:

     1. The Parties met via Zoom video conferencing on June 18, 2021, to discuss

        the nature and basis of all claims and defenses, and a good faith attempt to

        identify the principal and legal issues in dispute, as well as deadlines and

        due pursuant to this Court’s May 19, 2021 Initial Scheduling Order.

     2. Based on the Parties discussion, the following was agreed upon:




                                            1
          Case 21-04003-KKS     Doc 16     Filed 07/02/21   Page 2 of 3




a. Legal Issues Identified:

   i.       Whether Plaintiff cannot maintain a minimal standard of living

            based on income and expenses if forced to repay the student loans.

   ii.      Whether additional circumstances exist indicating that Plaintiff’s

            state of affairs is likely to persist for a significant portion of the

            repayment period.

   iii.     Whether Plaintiff is able to demonstrate that she made a good faith

            effort to repay her student loans.

b. Final Judgment: The parties do not object to this Court’s entry of a

   final judgment.

c. Settlement/Mediation: Neither party believes the matter may be settled

   and do not believe mediation would be helpful

d. Cut-off for Pleading Amendments, Joinder, Motions and Responses:

   November 20, 2021

e. Discovery: Discovery shall be completed by November 1, 2021.

f. Trial: The parties estimate being ready for trial beginning December 1,

   2021

g. Discovery: Due 1 month prior to trial: Due Date: November 1, 2021.




                                       2
      Case 21-04003-KKS   Doc 16   Filed 07/02/21   Page 3 of 3




Dated: July 2, 2021                 Respectfully submitted,

                                    Anneli Nystrand
                                    Anneli Nystrand
                                    2490 Laurelwood Court
                                    Tallahassee, Florida 32308
                                    850-241-3914
                                    anneli@nystrandlaw.com

                                    s/Allison L. Friedman
                                    Counsel for Defendant
                                    ALLISON L. FRIEDMAN, P.A.
                                    20533 Biscayne Blvd., Suite 4-435
                                    Aventura, Florida 33180
                                    (305) 905-2679
                                    ralfriedman@hotmail.com
                                    Fla. Bar No.: 0055336




                               3
